IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                September 2020 Term

                              _____________________                     FILED
                                                                   November 12, 2020
                                                                         released at 3:00 p.m.
                                   No. 19-0484                       EDYTHE NASH GAISER, CLERK
                              _____________________                  SUPREME COURT OF APPEALS
                                                                          OF WEST VIRGINIA


                EVERETT FRAZIER, COMMISSIONER OF THE
               WEST VIRGINIA DIVISION OF MOTOR VEHICLES,
                         Respondent Below, Petitioner

                                          v.

                              TIMOTHY R. MCCABE,
                             Petitioner Below, Respondent

       ___________________________________________________________

                    Appeal from the Circuit Court of Ohio County
                          Honorable David J. Sims, Judge
                            Civil Action No. 18-CAP-11

                       REVERSED AND REMANDED
        _________________________________________________________



                             Submitted: October 28, 2020
                              Filed: November 12, 2020

Patrick Morrisey, Esq.                                 James G. Bordas, III, Esq.
Attorney General                                       Erica Cross Conti, Esq.
Steven E. Dragisich, Esq.                              Bordas & Bordas, PLLC
Assistant Attorney General                             Wheeling, West Virginia
Charleston, West Virginia                              Attorneys for Respondent
Attorneys for Petitioner



JUSTICE HUTCHISON delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT



       1.     “On appeal of an administrative order from a circuit court, this Court is bound

by the statutory standards contained in W. Va. Code § 29A-5-4(a) and reviews questions

of law presented de novo; findings of fact by the administrative officer are accorded

deference unless the reviewing court believes the findings to be clearly wrong.” Syl. Pt. 1,

Muscatell v. Cline, 196 W.Va. 588, 474 S.E.2d 518 (1996).



       2.     “In cases where the circuit court has [reversed] the result before the

administrative agency, this Court reviews the final order of the circuit court and the

ultimate disposition by it of an administrative law case under an abuse of discretion

standard and reviews questions of law de novo.” Syl. Pt. 2, Muscatell v. Cline, 196 W.Va.

588, 474 S.E.2d 518 (1996).



       3.     “When the constitutionality of a statute is questioned every reasonable

construction of the statute must be resorted to by a court in order to sustain constitutionality,

and any doubt must be resolved in favor of the constitutionality of the legislative

enactment.” Syl. Pt. 3, Willis v. O’Brien, 151 W.Va. 628, 153 S.E.2d 178 (1967).



       4.      “‘In considering the constitutionality of a legislative enactment, courts must

exercise due restraint, in recognition of the principle of the separation of powers in

government among the judicial, legislative and executive branches. Every reasonable

                                                i
construction must be resorted to by the courts in order to sustain constitutionality, and any

reasonable doubt must be resolved in favor of the constitutionality of the legislative

enactment in question. Courts are not concerned with questions relating to legislative

policy. The general powers of the legislature, within constitutional limits, are almost

plenary. In considering the constitutionality of an act of the legislature, the negation of

legislative power must appear beyond reasonable doubt.’ Syllabus Point 1, State ex rel.

Appalachian Power Company v. Gainer, 149 W.Va. 740, 143 S.E.2d 351 (1965).” Syl.,

Johnson v. Bd. of Stewards of Charles Town Races, 225 W.Va. 340, 693 S.E.2d 93 (2010).



       5.     “Under Ex post facto principles of the United States and West Virginia

Constitutions, a law passed after the commission of an offense which increases the

punishment, lengthens the sentence or operates to the detriment of the accused, cannot be

applied to him.” Syl. Pt. 1, Adkins v. Bordenkircher, 164 W.Va. 292, 262 S.E.2d 885

(1980).



       6.     “The question of whether a particular statutorily defined penalty is civil or

criminal is a matter of statutory construction, and requires the application of a two-level

inquiry adopted by the United States Supreme Court in United States v. Ward, 448 U.S.

242, 100 S.Ct. 2636, 65 L.Ed.2d 742 (1980). First, courts must determine whether the

legislature indicated, either expressly or impliedly, a preference for labelling the statute

civil or criminal. Second, if the legislature indicates an intention to establish a civil remedy,

courts must consider whether the legislature, irrespective of its intent to create a civil

                                               ii
remedy, provided for sanctions so punitive as to transform the civil remedy into a criminal

penalty. As part of the second level of the inquiry, courts should be guided by the following

factors identified by the United States Supreme Court in Kennedy v. Mendoza–Martinez,

372 U.S. 144, 168–69, 83 S.Ct. 554, 567–68, 9 L.Ed.2d 644, 661 (1963): ‘Whether the

sanction involves an affirmative disability or restraint, whether it has historically been

regarded as a punishment, whether it comes into play only on a finding of scienter, whether

its operation will promote the traditional aims of punishment—retribution and deterrence,

whether the behavior to which it applies is already a crime, whether an alternative purpose

to which it may rationally be connected is assignable for it, and whether it appears

excessive in relation to the alternative purpose assigned[.]’” Syl. Pt. 1, State ex rel.

Palumbo v. Graley’s Body Shop, Inc., 188 W.Va. 501, 425 S.E.2d 177 (1992).



       7.     “The question whether an Act is civil or punitive in nature is initially one of

statutory construction. A court will reject the Legislature’s manifest intent only when a

party challenging the Act provides the clearest proof that the statutory scheme is so punitive

in either purpose or effect as to negate the Legislature’s intention.” Syl. Pt. 4, Hensler v.

Cross, 210 W.Va. 530, 558 S.E.2d 330 (2001).


       8.     West Virginia Code § 17A-6E-4(c)(5) (2006) is a regulatory statute which

does not violate the prohibition against ex post facto laws.


       9.     “Due process of law, within the meaning of the State and Federal

constitutional provisions, extends to actions of administrative officers and tribunals, as well

                                              iii
as to the judicial branches of the governments.” Syl. Pt. 2, State ex rel. Ellis v. Kelly, 145

W.Va. 70, 112 S.E.2d 641 (1960).



       10.    West Virginia Code § 17A-6E-4(c)(5) (2006) is rationally related to the

State’s legitimate interest in preventing fraudulent activity in the motor vehicle industry

and is not arbitrary or discriminatory.




                                              iv
HUTCHISON, Justice:



              The petitioner, Everett Frazier in his official capacity as Commissioner of

the West Virginia Division of Motor Vehicles (“Commissioner” or “DMV”), 1 appeals the

April 30, 2019, final order of the Circuit Court of Ohio County that ordered the DMV to

grant the application for a motor vehicle salesperson license submitted by the respondent,

Timothy R. McCabe. In this appeal, the Commissioner contends that the circuit court erred

by finding that West Virginia Code § 17A-6E-4(c)(5) (2006), 2 which prohibits the issuance

of a motor vehicle salesperson license to an applicant previously convicted of a felony

involving financial matters or the motor vehicle industry, could not be applied to the




       1
         When the events giving rise to this appeal occurred, Pat S. Reed was the
Commissioner of the DMV. Upon her retirement on March 31, 2019, Adam Holley was
named Acting Commissioner. While this case has been pending before this Court, Everett
Frazier was named Commissioner. Pursuant to Rule 41(c) of the West Virginia Rules of
Appellate Procedure, the current Commissioner was automatically substituted as the
named petitioner.
       2
          When the respondent applied for a motor vehicle salesperson license, West
Virginia Code § 17A-6E-4(c)(5) (2006) provided that the DMV shall refuse to issue a
motor vehicle salesperson license if the applicant “[h]as been convicted of a felony:
Provided, That upon the applicant’s appeal the commissioner may grant an exemption to
this restriction if the felony did not involve financial matters or the motor vehicle
industry[.]” While this case was pending below, the statute was amended, and effective
March 7, 2019, West Virginia Code § 17A-6E-4(c)(5) now provides for refusal of the
license if the applicant “[h]as been convicted of a felony: Provided, That upon the
applicant’s appeal the commissioner may grant an exemption to this restriction if the felony
did not involve a financial transaction involving the sale or purchase of a motor vehicle or
the motor vehicle industry[.]” Our analysis in this case is based upon the 2006 version of
the statute as it was in effect at the time the respondent submitted his application for a
motor vehicle salesperson license.
                                             1
respondent. Upon consideration of the parties’ briefs and oral arguments, the appendix

record, and pertinent authorities, we reverse the circuit court’s order and remand this case

for entry of an order reinstating the Commissioner’s decision denying the respondent’s

application for a motor vehicle salesperson license.



                           I. Facts and Procedural Background

                On April 5, 2018, the respondent submitted an application for a motor vehicle

salesperson license to the DMV after obtaining employment at Matt Jones Preowned Auto,

LLC, in Wheeling, West Virginia. 3 The respondent was granted a temporary license but

was subsequently informed on April 30, 2018, that he was being denied a permanent motor

vehicle salesperson license pursuant to West Virginia Code § 17A-6E-4(c)(5) 4 because of

his previous felony conviction that involved a financial matter and the motor vehicle




       3
        The licensing requirement is set forth in West Virginia Code § 17A-6E-3(a) (2006)
as follows:

                        Except as provided in section six [§ 17A-6E-6] of this
                article, no person may engage in business in this state as a
                motor vehicle salesperson on and after the first day of January,
                two thousand eight, without holding a license issued under the
                provisions of this article.

West Virginia Code § 17A-6E-6 (2006) provides a ten-day time period for a licensed
salesperson to transfer his/her license upon a change of employer.
       4
           See supra note 2.
                                               2
industry. The respondent appealed the decision of the Commissioner as provided in West

Virginia Code § 17A-6E-10 (2006). 5



              On August 21, 2018, a hearing was held before an independent hearing

examiner appointed by the Commissioner. At the hearing, the respondent admitted that he

was convicted of a felony in 2006 for falsifying a loan application while employed at a

different motor vehicle dealership in Wheeling. The respondent testified that the loan

application was for a customer at the dealership; that he knew the application he completed

was inaccurate; and that the customer eventually defaulted on the loan. Elaborating further

on the circumstances that resulted in his felony conviction, the respondent explained that

he began working in the automobile industry in 1998 as a finance manager, and in 2000,

he became general manager of Marhefka Autos in Wheeling. He later “stepped down”

from that position to become more involved in the auto sales. According to the respondent,

the FBI began investigating the business practices of Marhefka Autos in 2005. As an

employee of the business, the respondent says he cooperated with the investigation but was

informed that if there was any evidence of wrongdoing, he would be criminally charged

because he had been the general manager. The respondent said that to avoid a formal and



       5
         West Virginia Code § 17A-6E-10(a) provides: “Any person may appeal an order
of the commissioner suspending, revoking, denying or otherwise canceling his or her
salesperson license in accordance with the prescribed procedures of the division.” While
respondent’s appeal was pending, the denial of his license application was stayed, and he
retained his temporary license. See W.Va. Code § 17A-6E-10(b) (“The commissioner may
but is not required to stay the suspension or revocation of a salesperson license during the
appeals process.”).
                                             3
public investigation for his family’s sake, he agreed to plead guilty to a felony charge of

falsifying a loan application.



                On October 10, 2005, the respondent signed a plea agreement whereby he

agreed to waive his right to an indictment and plead guilty to a felony charge of falsifying

a loan application. The plea agreement was filed with the United States District Court for

the Northern District of West Virginia on March 14, 2006. On June 2, 2006, the respondent

was sentenced to two years of probation. According to the respondent, after his conviction,

he began working in the automobile industry in Ohio and continued his employment in that

state for more than a decade.



                In addition to providing information regarding his felony conviction at the

August 21, 2018, hearing, the respondent also submitted character/reference letters from

five individuals. The respondent’s current employer also testified on his behalf. 6 On

October 19, 2018, the Commissioner’s final order was entered denying the respondent’s

application for a motor vehicle salesperson license. The order contained the following

findings:

                8. The Applicant has not had any related issues since 2006.
                Regardless, the Statute is very clear that an exemption cannot
                be given in this situation.

                       ....



       6
           The respondent’s employer was his brother-in-law.
                                              4
              10. The felony offense described in the record and testified to
              by the Applicant is of a financial matter or of the motor vehicle
              industry.

              11. The Applicant is not eligible for a grant of an exemption
              under the provision of W.Va. Code § 17A-6E-4(c), and should
              not be allowed to be licensed as a salesperson.

The respondent appealed the decision of the Commissioner to the circuit court. 7



              By order entered April 30, 2019, the circuit court reversed the

Commissioner’s decision and ordered that the respondent’s application for a motor vehicle

salesperson license be granted. The circuit court found that West Virginia Code § 17-A-

6E-4(c)(5) cannot lawfully be applied to applicants seeking a license who were convicted

of felonies prior to the enactment of the statute because it violates the ex post facto clause

of the West Virginia and United States Constitutions. The court further found that the

respondent was denied due process as a result of the Commissioner’s denial of his license

application and that West Virginia Code § 17A-6E-4(c)(5) contravenes both the West

Virginia and United States Constitutions because it is both overly broad and overly narrow.

Upon entry of the circuit court’s order, the Commissioner filed this appeal.




       7
          West Virginia Code § 17A-6E-10(c) (2006) provides: “Any final order entered
pursuant to this article is subject to judicial review as provided in article five [§§ 29A-5-1
et seq.], chapter twenty-nine-a of this code.”
                                              5
                                 II. Standard of Review

              This Court’s standard of review for a circuit court’s decision in an

administrative appeal is well established. In syllabus points one and two, respectively, of

Muscatell v. Cline, 196 W.Va. 588, 474 S.E.2d 518 (1996), this Court held:

                      On appeal of an administrative order from a circuit
              court, this Court is bound by the statutory standards contained
              in W. Va. Code § 29A-5-4(a) and reviews questions of law
              presented de novo; findings of fact by the administrative officer
              are accorded deference unless the reviewing court believes the
              findings to be clearly wrong.

                     In cases where the circuit court has [reversed] the result
              before the administrative agency, this Court reviews the final
              order of the circuit court and the ultimate disposition by it of
              an administrative law case under an abuse of discretion
              standard and reviews questions of law de novo.


              In this case, we are asked to examine the constitutionality of West Virginia

Code § 17A-6E-4(c)(5). This Court has long held that “[w]hen the constitutionality of a

statute is questioned every reasonable construction of the statute must be resorted to by a

court in order to sustain constitutionality, and any doubt must be resolved in favor of the

constitutionality of the legislative enactment.” Syl. Pt. 3, Willis v. O’Brien, 151 W.Va. 628,

153 S.E.2d 178 (1967). To that end,

                      “[i]n considering the constitutionality of a legislative
              enactment, courts must exercise due restraint, in recognition of
              the principle of the separation of powers in government among
              the judicial, legislative and executive branches. Every
              reasonable construction must be resorted to by the courts in
              order to sustain constitutionality, and any reasonable doubt
              must be resolved in favor of the constitutionality of the
              legislative enactment in question. Courts are not concerned
              with questions relating to legislative policy. The general

                                              6
                powers of the legislature, within constitutional limits, are
                almost plenary. In considering the constitutionality of an act of
                the legislature, the negation of legislative power must appear
                beyond reasonable doubt.” Syllabus Point 1, State ex rel.
                Appalachian Power Company v. Gainer, 149 W.Va. 740, 143
                S.E.2d 351 (1965).

Syl., Johnson v. Bd. of Stewards of Charles Town Races, 225 W.Va. 340, 693 S.E.2d 93

(2010). With these standards in mind, we consider the parties’ arguments.



                                        III. Discussion

                The Commissioner first contends that the circuit court erred by finding that

West Virginia Code § 17A-6E-4(c)(5) cannot lawfully be applied to applicants who were

convicted of felonies prior to the enactment of the statute because it results in a violation

of the ex post facto clause of the West Virginia Constitution and the United States

Constitution. 8

                       Under Ex post facto principles of the United States and
                West Virginia Constitutions, a law passed after the commission
                of an offense which increases the punishment, lengthens the
                sentence or operates to the detriment of the accused, cannot be
                applied to him.


       8
           Article III, Section 4 of the West Virginia Constitution provides:

                       The privilege of the writ of habeas corpus shall not be
                suspended. No person shall be held to answer for treason,
                felony or other crime, not cognizable by a justice, unless on
                presentment or indictment of a grand jury. No bill of attainder,
                ex post facto law, or law impairing the obligation of a contract,
                shall be passed.

       Likewise, Article I, Section 10 of the United States Constitution provides, in
pertinent part, “[n]o State shall . . . pass any . . . ex post facto Law[.]”
                                               7
Syl. Pt. 1, Adkins v. Bordenkircher, 164 W.Va. 292, 262 S.E.2d 885 (1980). The license

requirement for motor vehicle salespersons became effective on January 1, 2008, 9 and

provides that a license cannot be issued to an applicant who “has been convicted of a

felony” involving financial matters or the motor vehicle industry. W.Va. Code § 17A-6E-

4(c)(5). 10 The circuit court found that “the statute constitutes an unlawful ex post facto

law” when applied to the respondent because there was no licensing requirement for motor

vehicle salespersons when he entered his guilty plea to the felony charge. The circuit court

reasoned that because the respondent was unaware at the time he entered his guilty plea

that his felony conviction would foreclose his employment as a motor vehicle salesperson

in the future, the respondent suffered an additional punishment when the Commissioner

denied his license application. In other words, the circuit court found that West Virginia

Code § 17A-6E-4(c)(5) operates to the respondent’s detriment by denying him the ability

to earn a living in the profession he has pursued most of his adult life.




       9
           See supra note 3.
       10
          In his response brief, the respondent urged this Court to find that the “has been
convicted” language refers to the time period between the effective date of the licensing
requirement, January 1, 2008, and the submission of a licensing application. We decline
to do so because construing the statutory language in such fashion would reach an absurd
result. In that regard, an applicant convicted of a felony involving financial matters or the
motor vehicle industry on December 31, 2007, could obtain a license, but an applicant
convicted of the same felony on January 1, 2008, could not. It is a well-established rule of
statutory construction that “[w]here a particular construction of a statute would result in an
absurdity, some other reasonable construction, which will not produce such absurdity, will
be made.” Syl. Pt. 2, Newhart v. Pennybacker, 120 W.Va. 774, 200 S.E. 350 (1938).
                                              8
              The Commissioner argues that the circuit court’s reasoning is flawed because

it is clear from the Legislature’s stated purpose that the motor vehicle salesperson licensing

statute is civil in nature. As such, the Commissioner contends that W.Va. Code § 17A-6E-

4(c)(5) does not operate to extend criminal punishment, nor is the sanction it imposes–

denial of a license—so punitive as to constitute a criminal penalty. Because the statute is

civil in nature, the Commissioner maintains that applying West Virginia Code § 17A-6E-

4(c)(5) to the respondent and denying his license application does not implicate the ex post

facto clause of the West Virginia and United States Constitutions. In support of his

argument, the Commissioner points to Richmond v. Levin, 219 W.Va. 512, 516, 637 S.E.2d

610, 614 (2006), wherein this Court observed that

                      [t]he due process concerns of the Ex Post Facto Clause
              have application only to retroactivity of “punitive” laws or
              rules. That is, “[a] fundamental principle of ex post facto law
              is that it only applies to criminal proceedings, not civil.” State
              v. Smith, 198 W.Va. 702, 713, 482 S.E.2d 687, 698 (1996). See
              Haislop v. Edgell, 215 W.Va. 88, 94, 593 S.E.2d 839, 845
              (2003) (observing that legislation which is civil “would not
              implicate the ex post facto clause,” whereas legislation which
              is punitive “would violate the clause.”); State v. Whalen, 214
              W.Va. 299, 301 n. 2, 588 S.E.2d 677, 679 n. 2 (2003) (“[T]he
              retroactive aspects of the Sex Offender Registration Act do not
              violate the constitutional prohibition against ex post facto laws,
              because the Act is a civil regulatory statute and not a criminal
              penalty statute.”).


               This Court has held that whether a statute is civil or criminal in nature is a

matter of statutory construction. In syllabus point one of State ex rel. Palumbo v. Graley’s

Body Shop, Inc., 188 W.Va. 501, 425 S.E.2d 177 (1992), this Court explained:



                                              9
                      The question of whether a particular statutorily defined
              penalty is civil or criminal is a matter of statutory construction,
              and requires the application of a two-level inquiry adopted by
              the United States Supreme Court in United States v. Ward, 448
              U.S. 242, 100 S.Ct. 2636, 65 L.Ed.2d 742 (1980). First, courts
              must determine whether the legislature indicated, either
              expressly or impliedly, a preference for labelling the statute
              civil or criminal. Second, if the legislature indicates an
              intention to establish a civil remedy, courts must consider
              whether the legislature, irrespective of its intent to create a civil
              remedy, provided for sanctions so punitive as to transform the
              civil remedy into a criminal penalty. As part of the second level
              of the inquiry, courts should be guided by the following factors
              identified by the United States Supreme Court in Kennedy v.
              Mendoza–Martinez, 372 U.S. 144, 168–69, 83 S.Ct. 554, 567–
              68, 9 L.Ed.2d 644, 661 (1963): “Whether the sanction involves
              an affirmative disability or restraint, whether it has historically
              been regarded as a punishment, whether it comes into play only
              on a finding of scienter, whether its operation will promote the
              traditional aims of punishment—retribution and deterrence,
              whether the behavior to which it applies is already a crime,
              whether an alternative purpose to which it may rationally be
              connected is assignable for it, and whether it appears excessive
              in relation to the alternative purpose assigned[.]”

In syllabus point four of Hensler v. Cross, 210 W.Va. 530, 558 S.E.2d 330 (2001), this

Court held:

                     The question whether an Act is civil or punitive in
              nature is initially one of statutory construction. A court will
              reject the Legislature’s manifest intent only when a party
              challenging the Act provides the clearest proof that the
              statutory scheme is so punitive in either purpose or effect as to
              negate the Legislature’s intention.

When the tests set forth in Graley’s Body Shop and Hensler are applied to the motor vehicle

salesperson licensing statutes, it is clear the Legislature intended the denial of a license to

be a civil penalty.



                                               10
              With regard to the initial inquiry required by syllabus point one of Graley’s

Body Shop, we note that the Legislature did not expressly label the licensing scheme as

“civil” in nature; however, the conclusion that the statute is civil is easily reached based

upon the expressly stated statutory purpose and the means by which that purpose is

achieved. West Virginia Code § 17A-6E-1 (2006) provides:

              (a) It is the purpose of this article to protect retail motor vehicle
                  customers, motor vehicle dealers, banks and the state from
                  sustaining losses due to the fraudulent activity of persons
                  engaged in the business of selling vehicles.

              (b) This article establishes minimum competency and ethical
                  standards for persons engaged in the business of selling
                  motor vehicles to the general public.

Having declared its purpose, the Legislature proceeded to set forth an administrative

process under which persons seeking a motor vehicle salesperson license must submit an

application to the DMV, complete a written test, and undergo a background investigation.

See W. Va. Code § 17A-6E-4 (2006). In other words, the Legislature set forth a regulatory

process for the issuance of licenses to motor vehicle salespersons and conferred the

authority to grant such a license upon the DMV, an administrative agency. The Legislature

also provided for the revocation, suspension, or refusal of a request for renewal of a motor

vehicle salesperson license in certain circumstances, including when a licensee is

subsequently convicted of a felony involving financial matters or the motor vehicle

industry. See W.Va. Code § 17A-6E-9 (2006).




                                               11
              In Shumate v. West Virginia Department of Motor Vehicles, 182 W.Va. 810,

392 S.E.2d 701 (1990), this Court examined a statutory enactment that allowed the DMV

to revoke the license of a driver who was operating a vehicle under the influence of alcohol

for a period of ten years when the driver had a prior license suspension or revocation. In

that case, the driver challenged the application of the statute as a violation of the ex post

facto clause because it was not in effect at the time of his prior revocation. Explaining that

the DMV’s authority to revoke a person’s license to operate a motor vehicle is an

“administrative remedy,” this Court declared that the “proceedings which take place

pursuant to such statutory enactment are civil proceedings.” Id. at 814, 392 S.E.2d at 705.

The same is true with respect to the statutory enactment for motor vehicle salesperson

licensing.



              Having determined that the motor vehicle salesperson licensing statutes are

civil in nature, we now turn to the second inquiry under syllabus point one of Graley’s

Body Shop. Despite our determination that the Legislature intended to create a civil

remedy, we must consider whether the denial of a license is so punitive as to constitute a

criminal penalty. When the Mendoza–Martinez factors outlined in syllabus point one of

Graley’s Body Shop are applied to West Virginia Code § 17A-6E-4(c)(5), the analysis

reveals that the statute is not so punitive as to transform its civil penalty into a criminal

one.




                                             12
              Beginning with the first two factors, we find that the disability or restraint

here—the inability of the respondent to pursue certain employment—is generally

considered non-punitive and has not been historically regarded as a punishment. In Hudson

v. United States, 522 U.S. 93 (1997), the Supreme Court considered whether monetary

penalties and occupational debarment that had been imposed upon the petitioners in that

case as a result of their violation of federal banking statutes constituted criminal penalties

that precluded their subsequent criminal prosecution for the same conduct on double

jeopardy grounds. 522 U.S. at 95. Applying the first and second Mendoza–Martinez

factors, the Court explained that

              neither money penalties nor debarment has historically been
              viewed as punishment. We have long recognized that
              “revocation of a privilege voluntarily granted,” such as a
              debarment, “is characteristically free of the punitive criminal
              element.” Helvering [v. Mitchell], 303 U.S. [391], at 399, and
              n. 2, 58 S.Ct. [630], at 633 n. 2 . . .

                     Second, the sanctions imposed do not involve an
              “affirmative disability or restraint,” as that term is normally
              understood. While petitioners have been prohibited from
              further participating in the banking industry, this is “certainly
              nothing approaching the ‘infamous punishment’ of
              imprisonment.” Flemming v. Nestor, 363 U.S. 603, 617, 80
              S.Ct. 1367, 1376, 4 L.Ed.2d 1435 (1960).

Hudson, 522 U.S. at 104.



              Turning to the third Mendoza-Martinez factor, we can easily discern that the

denial of a motor vehicle salesperson license “does not come into play only on a finding of

scienter.” Graley’s Body Shop, 188 W.Va. at 503, 425 S.E.2d at 179, syl. pt.1, in part.


                                             13
Simply put, the licensing statute does not have any inherent scienter requirements.

Applying the next factor, it is obvious that the sanction does promote deterrence which is

a traditional aim of punishment. However, we agree with the Commissioner that deterrence

is a “mere side effect” to the purpose of the statute, which is to protect the public from

fraud in the motor vehicle industry.



               The fifth factor, which concerns whether the behavior affected by the

sanction is already a crime, does not indicate that the penalty imposed is punitive even

though it is predicated upon past criminal conduct. Not being able to obtain a license to

sell motor vehicles does not result in any additional criminal punishment. The denial of a

license simply results in the inability to exercise a privilege that is not universally available.



               Turning to the final two factors, we first find that the statute clearly has a

rational alternative purpose—protecting motor vehicle customers, dealers, banks, and the

state from fraudulent activity. Finally, we find that denying a motor vehicle salesperson

license to applicants who have previously committed felonies involving financial matters

or the motor vehicle industry is not excessive in light of the statutory purpose of preventing

fraudulent activity during the purchase of motor vehicles. The license is not denied for the

purpose of punishing the applicant; rather, it is denied as a means of preventing “sustain[ed]

losses due to fraudulent activity.” W.Va. Code § 17A-6E-1(a).




                                               14
              In summary, application of the Mendoza-Martinez factors does not show that

the denial of a motor vehicle salesperson license pursuant to West Virginia Code § 17A-

6E-4(c)(5) constitutes a criminal punishment such that the ex post facto clause is

implicated. There is simply no “clear[] proof that the statutory scheme is so punitive in

either purpose or effect as to negate the Legislature’s intention.” Hensler, 210 W.Va. at

531, 558 S.E.2d at 331, syl. pt. 2, in part. Accordingly, we now hold that West Virginia

Code § 17A-6E-4(c)(5) is a regulatory statute which does not violate the prohibition against

ex post facto laws. The circuit court’s finding to the contrary is erroneous.



              Next, the Commissioner argues that the circuit court erred by finding that

application of West Virginia Code § 17A-6E-4(c)(5) resulted in a denial of the respondent’s

due process rights under the United States and West Virginia Constitutions. 11

                     It has long been recognized that one of the liberty
              interests protected by due process is a person’s interest in the
              pursuit of a lawful occupation. See, e.g., Meyer v. Nebraska,
              262 U.S. 390, 43 S.Ct. 625, 67 L.Ed. 1042 (1923); State v.
              Memorial Gardens Dev. Corp., 143 W.Va. 182, 101 S.E.2d
              425 (1957); Lawrence v. Barlow, 77 W.Va. 289, 87 S.E. 380
              (1915). Thus this and other courts have consistently protected
              people from arbitrary state interference with their right to
              pursue a lawful occupation by demanding procedural
              regularity from government when it licenses private
              employment.




       11
          Article III, Section 10 of the West Virginia Constitution provides: “No person
shall be deprived of life, liberty, or property, without due process of law[.]”
                                             15
Major v. DeFrench, 169 W.Va. 241, 254, 286 S.E.2d 688, 696 (1982); see also Syl. Pt. 1,

State ex rel. Ellis v. Kelly, 145 W.Va. 70, 112 S.E.2d 641 (1960) (“The right to engage in

a lawful business, though such business is subject to reasonable regulations under the

police power, is protected by constitutional provisions relating to due process of law.”). It

is also well established that “[d]ue process of law, within the meaning of the State and

Federal constitutional provisions, extends to actions of administrative officers and

tribunals, as well as to the judicial branches of the governments.” Id. at 70, 112 S.E.2d at

642, syl. pt. 2. Generally, procedural due process requires

              a formal written notice of charges; sufficient opportunity to
              prepare to rebut the charges; opportunity to have retained
              counsel at any hearings on the charges, to confront his
              accusers, and to present evidence on his own behalf; an
              unbiased hearing tribunal; and an adequate record of the
              proceedings.

Jordan v. Roberts, 161 W.Va. 750, 755-56, 246 S.E.2d 259, 262 (1978) (quotations and

citation omitted).



              The Commissioner contends that the respondent was provided all the

necessary due process protections outlined above. In particular, he was notified of the

reason for the denial of his license application. He was given the opportunity to rebut that

reason at a hearing that was scheduled within three months of his notice of appeal. At the

hearing, respondent was permitted to present evidence on his behalf, and he had the

opportunity to confront the Commissioner’s representatives. The hearing was conducted

by an independent hearing examiner, and the proceedings were properly recorded.


                                             16
              Upon review of the record, we find that the circuit court erred by finding that

the respondent was not afforded procedural due process. West Virginia Code § 17A-6E-10

specifically provides for “administrative due process” and allows “any person [to] appeal

an order . . . denying . . . his or her salesperson license.” As noted by the Commissioner,

the prescribed procedure for such an appeal, which includes a hearing before an

independent hearing examiner, was followed in this case. Although the respondent may

not have obtained the outcome he desired, he was afforded his procedural due process

rights. 12 The circuit court erred in finding otherwise.




       12
          During the lower court proceeding, the respondent relied upon Frietag v. Carter,
489 F.2d 1377 (7th Cir. 1973), to support his claim that he was denied due process. Frietag
was a class action that arose after a chauffeur’s license was denied to an applicant under a
city’s taxi-cab licensing ordinance that listed “lack of ‘infirmity . . . of mind’” as a
prerequisite for issuance of the license. Id. at 1379. In that case, the court determined,
inter alia, that the applicant had been denied due process because the license denial was
based upon fourteen-year old records that indicated that he had been a patient at a
psychiatric hospital. Not only was the applicant’s current mental state not considered, he
was never provided formal notice of the reasons for the license denial or a hearing. Id. at
1382. The factual differences between Frietag and the case at bar are readily apparent. In
Frietag, the government official had to determine the applicant’s mental status, and the
court found that simply relying upon mental health records that were fourteen years old
was inadequate and not a fair investigation of the applicant’s fitness. Id. at 1383. In the
case at bar, there was no dispute that the respondent had been previously convicted of a
felony involving a financial matter and the motor vehicle industry. Moreover, the
respondent was provided notice and a hearing. While the respondent has argued that the
Commissioner should have investigated his present situation to determine his fitness to
obtain a license, West Virginia Code § 17A-6E-4(c)(5) does not provide for such
consideration when applicants are convicted of felonies involving financial matters or the
motor vehicle industry. To the extent respondent asserted a substantive due process claim,
we address that issue infra. As for his lack of procedural due process claim, Frietag
provides no support.
                                             17
              Finally, the Commissioner argues that the circuit court erred in finding that

W.Va. Code § 17A-6E-4(c)(5) violates the substantive due process standard because the

statute provides for no exception to the license prohibition when the applicant has been

convicted of a felony involving a financial matter or the motor vehicle industry.

Specifically, the circuit court found the statute is overly broad “because of its strict

prohibition against those individuals [like respondent] acquiring a license regardless of the

situation or the facts surrounding their criminal history and/or current character.”

Concomitantly, the court found that the statute is overly narrow because it “prohibits those

who have committed a certain type of felony from obtaining the requisite licensing. . . yet

allows other individuals who are guilty of criminal acts to acquire licensure so long as they

have not committed a felony.”



              The Commissioner maintains that the statute is not overly broad because the

Legislature sought to protect the public from the exact individuals who are barred from

obtaining a license. The Commissioner argues that the Legislature’s decision to exclude

certain convicted felons from obtaining a motor vehicle salesperson license is a reasonable

and proper exercise of the State’s regulatory powers. In other words, the Commissioner

says that the license prohibition is rationally related to the specific purpose of the statute—

protecting motor vehicle customers, dealers, banks, and the State “from fraudulent activity

of persons engaged in the business of selling vehicles.” W.Va. Code § 17A-6E-1(a).

Because exceptions are permitted for other types of felonies, the Commissioner contends

that the statute is not overly broad.

                                              18
              As for the circuit court’s finding that the statute is overly narrow, the

Commissioner asserts that the ruling was based upon a misreading of the statute because

the court failed to recognize that West Virginia Code § 17A-6E-4(c)(4), the subsection that

immediately precedes West Virginia Code § 17A-6E-4(c)(5), prohibits applicants who

have “committed a fraudulent act or omission or repeatedly defaulted in financial

obligations in connection with the buying, selling, leasing, rental, or otherwise dealing in

motor vehicles, recreational vehicles, or trailers” from obtaining a license. 13 Because

applicants are prohibited from obtaining a motor vehicle salesperson license if they have

committed fraudulent acts in the motor vehicle industry regardless of whether the acts were

felonies, misdemeanors, or even crimes, the Commissioner reasons that the statute is not

overly narrow.



              This Court has previously recognized that the State may regulate certain

professions “as an incident to policing the health and welfare of the citizens of this State.”

Thorne v. Rousch, 164 W.Va. 165, 167, 261 S.E.2d 72, 74 (1979). Nonetheless,

                     in regulating a given occupation, as in all legislative
              matters based upon the police power[, r]egulations will only be
              valid if they bear some reasonable relationship to the public
              health, safety, morals or general welfare. State ex rel. Cobun v.
              Town of Star City, [157] W.Va. [86], 197 S.E.2d 102 (1973);
              Quesenberry v. Estep, [142 W.Va. 426, 95 S.E.2d 832 (1956)];
              Carter v. City of Bluefield, 132 W.Va. 881, 54 S.E.2d 747
              (1949); Bowman v. Virginia State Entomologists, 128 Va. 351,
              105 S.E. 141, 12 A.L.R. 1121 (1920).


       13
          This subsection of West Virginia Code § 17A-6E-4 was not altered when the
statute was amended in 2019.
                                             19
164 W.Va. at 168, 261 S.E.2d at 74. As this Court further explained in Rousch,

                      [i]nherent in the due process clause of the State
              Constitution are both the concept of substantive due process
              and the concept of equal protection of the laws. In order for a
              statute to withstand constitutional scrutiny under the
              substantive due process standard, it must appear that the means
              chosen by the Legislature to achieve a proper legislative
              purpose bear a rational relationship to that purpose and are not
              arbitrary or discriminatory. State ex rel. Harris v. Calendine,
              [160] W.Va. [172], 233 S.E.2d 318 (1977).

164 W.Va. at 168, 261 S.E.2d at 74 (footnote omitted).



              Upon review, we agree with the Commissioner that the prohibition on the

issuance of a motor vehicle salesperson license to an applicant who has been previously

convicted of a felony involving a financial matter or the automobile industry bears a

rational relationship to a legitimate State concern. As discussed above, the Legislature

enacted the motor vehicle salesperson license requirement to “protect retail motor vehicle

customers, motor vehicle dealers, banks and the state from sustaining losses due to the

fraudulent activity of persons engaged in the business of selling vehicles.” W.Va. Code §

17A-6E-1(a). To accomplish that purpose, the Legislature created minimum competency

and ethical standards, one of which precludes applicants with a felony conviction like that

of the respondent from obtaining a license. While the prohibition on licensing applicants

set forth in West Virginia Code § 17A-6E-4(c)(5) only applies when the applicant has

previously committed certain felonious offenses, the prohibition in West Virginia Code §

17A-6E-4(c)(4) applies when the applicant has engaged in fraudulent acts in connection


                                            20
with the motor vehicle industry whether felonious or not. These licensing prohibitions bear

a rational relationship to the Legislature’s stated purpose of protecting customers, motor

vehicle dealers, banks, and the state from fraudulent activity of persons who sell vehicles.



              The licensing prohibitions are not arbitrary or discriminatory but rather serve

to provide the protection that was the impetus for the licensing scheme. As the Legislature

recognized, the motor vehicle industry presents an opportunity for unscrupulous

individuals to take advantage of the public. Preventing persons who have a history of

engaging in fraudulent activity, defaulting on loans, or committing other criminal offenses

related to the motor vehicle industry from obtaining a license to sell motor vehicles is a

legitimate and nondiscriminatory means of achieving the protection the Legislature sought

to provide. Accordingly, we now hold that West Virginia Code § 17A-6E-4(c)(5) is

rationally related to the State’s legitimate interest in preventing fraudulent activity in the

motor vehicle industry and is not arbitrary or discriminatory. The circuit court’s decision

to the contrary is erroneous.



                                      IV. Conclusion

              Based on the foregoing, we reverse the April 30, 2019, order of the Circuit

Court of Ohio County, and remand this case for entry of an order reinstating the

Commissioner’s October 19, 2018, order denying the respondent’s application for a motor

vehicle salesperson license.

                                                                    Reversed and remanded.

                                             21